UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

In re The D&M Capital Group LLC Case No. 19-11711
Debtor Reporting Period: December 1 - December 31, 2019

 

Federal Tax I.D.# XX-XXXXXXX

 

CORPORATE MONTHLY OPERATING REPORT

File with the Court and submit a copy to the United States Trustee within 20 days after the end

of the month and submit a copy of the report to any official committee appointed in the case.

(Reports for Rochester and Buffalo Divisions of Western District of New York are due 15 days after the end of
the month, as are the reports for Southern District of New York.)

   
    
  
 

   
 
  
 
     

  

UIRED DOCUMENTS Form No. Document |Explanation Attach

Attached

   

 
  
  
  
  

 
 
  

Schedule of Cash Receipts and Disbursements
ank Reconciliation (or ies of debtor's bank reconciliations
Copies of bank statements

Cash disbursements journals
Statement of ions
Sheet
Status of Post-petition Taxes
ies of IRS Form 6123 or
ies of tax returns filed
ummary of Unpaid Post-petition Debts
Li of Accounts Payable
ccounts Receivable Reconciliation and
axes Reconciliation and
ents to Insiders and Professional
ost Petition Status of Secured N
btor ionnaire

  
 
 
   
  
     
   

    
  
  
     
   
     

     
  
  
  
     
  
  
  
   
 

    

ent recei
i iod

     
  

  
       

  
   
 
 
  
 
    
 

PSPS P< TTD [>< Ts <>< P< [>< foc

   
 

  

Leases Payable

 

    

 

x

 
 

I declare under penalty of perjury (28 U.S.C. Section 1746) that this report and the attached documents
are true and correct to the best of my knowledge and belief.
Signature of Debtor h / / Date

Signature of Authorized niece hak Jf / ae Date |~ oO 9H SO

/
Printed Name of Authorized re 4 [ im 0 Tu Spe crolC Date * 5 Dee 9Da-5
: t

*Authorized individual must be an officer, director or shareholder if debtor is a corporation; a partner if debtor is a
partnership; a manager or member if debtor is a limited liability company.

FORM MOR
2/2008
PAGE 1 OF 20
In re The D&M Capital Group LLC Case No. 19-11711

a
Debtor Reporting Period: December 1 - December 31, 2019

SCHEDULE OF CASH RECEIPTS AND DISBURSEMENTS

Amounts reported should be from the debtor’s books and not the bank statement. The beginning cash should be the ending cash from the prior month
or, if this is the first report, the amount should be the balance on the date the petition was filed. The amounts reported in the "CURRENT MONTH -
ACTUAL” column must equal the sum of the four bank account columns. Attach copies of the bank statements and the cash disbursements journal.

The total disbursements listed in the disbursements journal must equal the total disbursements reported on this page. A bank reconciliation must be
attached for each account. [See MOR-1 (CON’T)]

BANK ACCOUNTS

(LAST 4) AIC 2809 AIC 2817 AIC2825
BEGINNING OF MONTH 1

ACTUAL (TOTAL OF
221,065 235,032

SALES
CCOUNTS RECEIVABLE -
ON
CCOUNTS RECEIVABLE -
TPETITION
AND ADVANCES
SALE OF ASSETS
(ATTACH 711
SFERS M DIP A 165,000 101,000
TOTAL RECEIPTS 165,711 101,000

31,485

711
000
31,485 298,196

PAYROLL 70,047
AYROLL TAXES 6

70,047
6,958

ALES, USE, & OTHER TAXES
RY PURCHASES
RENTAL/ LEASES
SURANCE
MINISTRATIVE

‘ATTACH
DRAW *
FERS DIP A 14,000
OFESSIONAL FEES 150,000
.S. TRUSTEE ARTERLY FEES
URT COSTS
OTAL DISBURSEMENTS 177,853

266,000
150,000

000 507,034

CASH FLOW (12,142

(220,515) (208,838
LESS DISBURSEMENTS

 

— END OF MONTH 303 25,341 26,194
* COMPENSATION TO SOLE PROPRIETORS FOR SERVICES RENDERED TO BANKRUPTCY ESTATE

THE FOLLOWING SECTION MUST BE COMPLETED
DISBURSEMENTS FOR CALCULATING U.S. TRUSTEE QUARTERLY FEES: (FROM CURRENT MONTH ACTUAL COLUMN)

TOTAL DISBURSEMENTS 507,034
LESS: TRANSFERS TO OTHER DEBTOR IN (266,000
POSSESSION ACCOUNTS
PLUS: ESTATE DISBURSEMENTS MADE BY
OUTSIDE SOURCES (i.e. from escrow accounts)
TOTAL DISBURSEMENTS FOR CALCULATING U.S. 241,034
TRUSTEE QUARTERLY FEES

 

 

 

 

 

 

 

 

FORM MOR-1
2/2008
PAGE 2 OF 20
In re The D&M Capital Group LLC Case No. 19-11711
Debtor Reporting Period: December 1 - December 31, 2019

 

 

Schedule of other cash receipts

Operating account

Refund from Amazon 445
Refund from Manhattan Storage 266

Schedule of other cash disbursements
Reimbursable insurance payments for related party 1,139
Reimbursable insurance payment for third party 1,139

FORM Cash receipts
2/2008
PAGE 3 OF20
In re The D&M Capital Group LLC Case No. 19-11711
Debtor Reporting Period: December 1 - December 31, 2019

 

Schedule of Cash disbursements

SIGNATURE BANK PAYROLL DIP

 

12/02/2019 MOTY SPECTOR - SALARY 30,000.00"
12/05/2019 PAYCHEX - SALARY 7,523.32
12/05/2019 PAYCHEX - PAYROLL TAXES 3,478.80
12/10/2019 PAYCHEX 177.26
12/12/2019 MOTY SPECTOR - SALARY 25,000.00
12/19/2019 PAYCHEX - SALARY 7,523.31
12/19/2019 PAYCHEX -PAYROLL TAXES 3,478.81
SIGNATURE BANK PAYROLL DIP 77,181.50

 

SIGNATURE BANK - DIP OPERATING

 

12/02/2019 MANHATTAN MNI STORAGE 336.00
12/02/2019 telebroad 231.16
12/02/2019 VERIZON 415.81
12/05/2019 TRANSFER - DIP 11,000.00
12/13/2019 CAPITAL ONE -2341 265.54
12/13/2019 BARCLAYS 425.39
12/13/2019 OXFORD HEALTH PLANS 7,288.44
12/13/2019 AETNA 301.70
12/13/2019 TROUTMAN SANDERS 125,000.00
12/19/2019 MANHATTAN MNI STORAGE 336.00
12/20/2019 TROUTMAN SANDERS 25,000.00
12/23/2019 IT TEC SOLUCTIONS INC 4,200.00
12/23/2019 READYREFRESH 36.18
12/26/2019 BANK CHARGE 16.59
12/30/2019 TRANSFER - DIP 3,000.00
SIGNATURE BANK - DIP OPERATING 177,852.81

 

SIGNATURE BANK RESERVE DIP

 

12/02/2019 TRANSFER - DIP 30,000.00
12/12/2019 TRANSFER - DIP 25,000.00
12/13/2019 TRANSFER - DIP 10,000.00
12/16/2019 TRANSFER - DIP 125,000.00
12/19/2019 TRANSFER - DIP 12,000.00
12/20/2019 TRANSFER - DIP 30,000.00
12/30/2019 TRANSFER - DIP 20,000.00
SIGNATURE BANK RESERVE DIP 252,000.00

 

FORM Cash disbursements
2/2008
PAGE 4 OF 20
In re The D&M Capital Group LLC
Debtor

Continuation Sheet for MOR-1

BANK RECONCILIATIONS

Case No. 19-11711

 

Reporting Period: December 1 - December 31, 2019

 

A bank reconciliation must be included for each bank account. The debtor's bank reconciliation may be substituted for this page.

(Bank account numbers may be redacted to last four numbers.)

 

Operating
#2809

Payroll
#2817

Tax

Other
#2825

 

BALANCE PER BOOKS

BANK BALANCE

303

303

25,341

25,341

550

550

 

(+) DEPOSITS IN
TRANSIT (ATTACH LIST)

 

(-) OUTSTANDING
CHECKS (ATTACH LIST) :

 

OTHER (ATTACH
EXPLANATION)

 

 

 

ADJUSTED BANK
BALANCE *

 

 

303

 

25,341

 

 

550

 

*" Adjusted Bank Balance" must equal "Balance per Books"

EROSITS

Total Outstanding checks

   

 

OTHER

 

FORM MOR-1 (CONT.)
2/2008
PAGE 5 OF 20
S0R00000 "1 08 C6081 10210LOSaSE69Z0 bO00-Z900 ZSE00 99190000

| SIGNATURE BANK

THE D & M CAPITAL GROUP, LLC
DEBTOR IN POSSESSION
CASE # 19 11711

992 FIFTH AVE 5TH FLOOR

NEW YORK NY 10036 999
BANKRUPTCY CHECKING PP 2200
Summary
Previous Balance as of December O1, 2019
5 Credits
17 Debits

Ending Balance as of December 31, 2019

Deposits and Other Credits

Dec 03 DEPOSIT ref?
Dee 05 ACH DEPOSIT ck/ref no. 4206907
AMAZON MARKETPLA ADJUSTMENT 99090814

002 B00000000000445189049016352
Dec 13 ONLINE TRANSFER CR
ONLINE XFR FROM: somm0or2$25
Dec 16 ONLINE TRANSEER cR
ONLINE XFR FROM: XXXXxXx2825
Dec 20 ONLINE TRANSFER CR
ONLINE XFR FROM: XXxExxxX2825

Withdrawals and Other Debits

Dec 03 AUTOMATED PAYMENT ek/reft no. 3955982
TELEBROAD SIGONFILE JZ31LC

Dec 03 AUTOMATED PAYMENT ck, 45
VERIZON V2 BILLPAY

Dec 04 AUTOMATED Payer ck/ref no. 4053416

MINI SYORAGE 417 2122457337

Dec 05 ONLINE TRANSFER DR

ONLINE XFR TO: XXMEEY2817

Dec 16 OUTGOING WIRE

REFY 201912168687261F000771,

TO: TROUTMAN SANDERS LLP ABA;

BANK: WELLS FARGO BANK, NA ACCTH#

OBI: D AND M CAPrivaL cRoUP REFERENCE ATTORNEY A CASSTRER

 

Statement Period
From December 01,2019
To December 31, 2019
Page 2 of 5

PRIVATE CLIENT GROUP 722
1C QUAKER RIDGE RoaD
NEW ROCHELLE, NY 10804

Primary Account: [IBPso9 3

14,270.06
165,711.18
179,677.81
303.43

266.00
445.18

10,000.00
125, 000,00:

30,000.00

231.16
415.81
336.00
11,000.00

125,000.00

Page 6 of 20
90800000 7 00 S60B1L0ZlDLoSaSeegza Poee-zon0 £s¢00 9BL00000

| SIGNATURE BANK

'

THE D & M CAPITAL GROUP, LLC
DEBTOR IN POSSESSION

CASE #19 11711

992 FIFTH AVE 5TH FLOOR

NEW YORK NY 10036 999
Date Deseription
OBI:
OBT:

Dec 16 AUTOMATED PAYMENT ck/r 4
CAPITAL ONE ONLINE PMT
Dec 16 AUTOMATED PAYMENT ck/rer no. 431

AETNA S8GR
080064962100188025093000000379229034

Dec 16 AUTOMATED payMey? ck/ 5330603
BARCLAYCARD US. CREDITCARD

Dec 16 AUTOMATED PAYMEITT ck/ref no. 5366288
OXFORD REALTH 2 EBPP PUT OXFORD

Dec 20 OUTGOING WIRE

REFY 20191220B6R7261F001885

TO: ‘TROUTMAN SANDERS LLP ABA:
RANK: WELLS FARGO BANK, NA ACCT}
OBI: REFERENCE ATTORNEY A CASSIRER B GOLDMAN
OBI:

OBI:

Bec 23 AUTOMATED PAYMENT ck/,
READYREFRESH ECHECKPAY
Bec 23 AUTOMATED PAYeMerpr
MINI STORAGE 417 2122457337
Dec 26 ANALYSIS FEE

Dec 30 ONLINE TRANSFER DR
ONLINE KER To: .oOnGK2817

35663

ck/ref no, 6008780

Checks by Serial Number
Dec OS 1019
Dea 03 1021 *

1,500.00
325.00

Dec 27

* Indicates break in check sequence

Statement Period
From Detember 01,2019
To Decémber 31,2018
Page 3 of §

PRIVATE CLIENT GROUP 722
iC QUAKER RIDGE ROAD
NEW ROCHELLE, NY 10304

Primary Account: (sos

265.54

301.70

425.39
7,288.44

25,000.00

36.18
336.90

16.59
3,000.90

1022 4,200.00

Page 7 of 20
$rL00000 1 06 CENSL LOTLOLOSASESICC ZO00-TOOd AZZO0 BELOODNE

GC SIGNATURE BANK

THE D & M CAPITAL GROUP, LLC DIP
DEBTOR IN POSSESSION CASE # 19 11711

(RESERVE ACCOUNT)

592 FIFTH AVE 5TH FLOOR

NEW YORK NY 10036 999
BANKRUPTCY CHECKING (EE sz
Summary
Previous Balance as of December O01, 2019
2 Credits
7 Debits

Ending Balance as of December 31, 2019

Déposits and Other Credits

Dec 19 DEPOSIT rete

Dec 20 INCOMING WIRE

REP# 20191220B6B7261F00031412200746FT01
FROM: GEMCUT SA ann:
BANK: CREDIT SUISSE (SWITZERLAND) LTD

Withdrawals and Other Debits

Dee 02 ONLINE TRANSFER DR

ONLINE 3FR TO: KEXXEK2617

Dec 12 ONLINE TRANSFER DR

ONLINE ER TO: MMXXOKK2817

Dec 13 ONLINE TRANSFER DR

ONLINE ZFR TO: X#00cx2809

Dec 16 ONLINE TRANSFER DR

ONLINE XER TO: XX¥xXxXK2809

Dec 19 ONLINE TRANSFER DR

ONLINE XFR TO: EXXXXH2817

Dee 20 ONLINE TRANSFER DR

ONLINE XFR TO: XxX¥xKx2609

Dec 30 ONLINE TRANSFER DR

ONLINE AFR TO: *XOOeK2B17

 

Statement Period
From December 01, 2019
To December 31, 2019
Page 2 of 3

PRIVATE CLIENT GROUP 722
1C QUAKER RIDGE ROAD
NEW ROCHELLE, NY 10804

Primary Account 825 0

221,064.50
31,485.00
252,600.00
549.50

1,500.00
29,985.00

30,000.00
25,000.00
10,000.00
125,000.00
12,000,090
30,000.00

20,000.00

Page 8 of 20
7100000 7 00 €6081107101 0SSée9zc Za90-Z000 914700 81.0000

%.

ei

| SIGNATURE BANK

THE D & MCAPITAL GROUP, LLC DIP
(DEBTOR IN POSSESSION CASE # 19 11711)

PAYROLL ACCOUNT

592 FIFTH AVE 5TH FLOOR

NEW YORK NY 10036

BANKRUPTCY CHECKING

Summary

999

Previous Balance as of Decembar O1, 2019

6 Credits
7 Debits

Badjog Balance as of December 31, 2019

Deposits and Other Credits
Dec 02 ONLINE TRANSFER CR
ONLINE XFR FROM: KXKXX%2825
Dec 05 ONLINE TRANSFER CR
ONLINE XFR FROM: xopomr2809
Dec 12 ONLINE TRANSFER CR
ONLINE XPR FROM: XXOKKKK2825
Dec 19 ONLINE TRANSFER CR
ONLINE ZFR FROM: SXxKxKx2825
Dec 30 ONLINE TRANSFER CR
ONLINE XFR FROM: XXxxxx2809
Dec 30 ONLINE TRANSFER cR
ONLINE XFR FROM: XexKxexKX?825

Withdrawals and Other Debits
Dec 02 OUTGOING WIRE

REFY 20191 20286R7261F002039
TO: MOTY SPECTOR

BANK: WELLS FARGO BANK, NA
Dec 06 AUTOMATED PAYMENT
PAYCHEX TPS TAXES
Dec 06 AUTOMATED PAYMENT
PAYCHEX-RCK PAYROLL
Dec 16 AUTOMATED PAYMENT
PAYCHEX EIB INVOICE
Dec 12 OUTGOING WIRE

 

ABA:
ACCT:

ck/ref no. 4387126

84840800002152x
ck/ret no. 4370920

84839700000112x%
ck/ref no, 4570147

¥84635700010162

Statement Period
From December 01, 2019
To December 31, 2019
Page 2 of 3

PRIVATE CLIENT GROUP 722
1C QUAKER RIDGE ROAD
NEW ROCHELLE, NY 10804

Primary Account: 7 a

in ugg

1,522.14
101,000.00
77,181.50

25,340.64

30,000.00
11,000.06
25,000.00
12,000.00

3,000.00

20,000.00
30,000.06
3,478.80
7,523.32

177.26

25,000.00

Page 9 of 20
Fr200000 7 00 £6021 LOzLoLosassaeza 2000-2000 94700 BELOOODN

SIGNATURE BANK

See.

THE D & M CAPITAL GROUP, LLC DIP
(DEBTOR IN POSSESSION CASE # 19 11711)
PAYROLL ACCOUNT

592 FIFTH AVE 5TH FLOOR

NEW YORK NY 10036 999

Date Deseription
REFE 201912128637261F001805
TO: moty spector ABA,

BANK: WELLS FARGO BANK, NA
Dec 19 AUTOMATED PAYMENT

PAYCEEY - Rox
Dec 20 AUTOMATED PAYMENT
PAYCHEX ‘TPs

AccT:
ck/ref no, 5697831
85034200001588x
ck/ref no. 5735450
85037100008453x

Daily Balances
Nov 30
Dec 05,
Dec 06
Bec 10

1,522.14
12,522.14
1,520.02
1,342.76

Dec 19
Dec 20
Dec 30

Statement Period
From December 04, 2019
To December 31,2019
Page 3 of 3

PRIVATE CLIENT GROUP 722

1C QUAKER RIDGE ROAD
NEW ROCHELLE, NY 10804

Primary Account: Bi...

7,523.34

3,478.82

5,819.45

2,340.64
25,340.64

Page 10 of 20
In re The D&M Capital Group LLC

 

Case No. 19-11711
Debtor Reporting Period: December 1 - December 31

STATEMENT OF OPERATIONS (Income Statement)
The Statement of Operations is to be prepared on an accrual basis, The accrual basis of accounting recognizes revenue

when it is realized and expenses when they are incurred, regardless of when cash is actually received or paid.

Revenue

Profit

on Accumulated Cash from Chapter 11 (see continuation

"Insider" is defined in 11 U.S.C, Section 10131)
BREAKDOWN OF “OTHER” CATEGORY

OTHER COSTS
OTHER OPERATIONAL EXPENSES
OTHER INCOME

OTHER EXPENSES

[PROFESSIONAL FEE - PROFIT SHARING ADMINISTRATION | |] 2,600]

OTHER REORGANIZATION EXPENSES
L I | |

Reorganization Items - Interest Earned on Accumulated Cash from Chapter 11:

Interest eamed on cash accumulated during the chapter 11 case, which would not have been earned but for the
bankruptcy proceeding, should be reported as a reorganization item.

(a) Includes salary of $55,000 to the President for the month of December.

 

FORM MOR-2
22008
PAGE 11 OF 20
Inre The D&M Capital Group LLC Case No. 19-11711

Debtor Reporting Period: December 1 - December 31, 2019

BALANCE SHEET

‘The Balmee Sheet is tobe completed on an acerual basis only. Pre-petition liabilities must be classified separately from post-pstition obligations

CURRENT REPORTING PRIOR REPORTING. PETITION DATE OR

CURRENT REPORTING PRIOR REPORTING PETITION DATE

"Insider" is defined in 11 U.S.C. Section 101G1).

BALANCE SHEET - continuation section
; ASSETS, ,

 

 

 

 

 

 

 

 

BOOK VALUE AT END ; BOOK VALUE ON’
OF CURRENT PETITION DATE
Other Current Assets
Miscellanous receivables I 35.566 | I I 29.886
Other Assets
Rent Security Deposit I 28,959 I | I 28,959
LIABILITIES AND OWNER EQUITY BOOK VALUE AT END. BOOK VALUE ON
OF CURRENT: RETITION DATE =

 

 

Other Post-petition Liabilities

Adjustments to Owner's Equity

Post-Petition Contributions

 

 

 

 

 

 

 

 

) 232,822
Cash transfers into bank accounts 106,252
Total 339,074
(a) Approximately $5,000,000 of this amount is due to participants as noted below. There is a pending dispute

over an invoice to Essex Global Trading LLC in the amount of $7,500,000.

(b) Consists of cumulative payments in the amount of $97,463 made directly by the sole member as a deemed capital contribution in order
to pay certain obligations of the debtor.

{c) Consists of $127,500 legal retainer, $97,463 as referenced in (b), and $7,859 of payments on post-petition liabilities
made directly by the sole member as a deemed capital contribution.

FORM MOR-3

PAGE 120F20
In re The D&M Capital Group LLC Case No. 19-11711
Debtor Reporting Period: December 1 - December 31, 2019

STATUS OF POST-PETITION TAXES

The beginning tax liability should be the ending liability from the prior month or, if this is the first report, the
amount should be zero.

Attach photocopies of IRS Form 6123 or payment receipt to verify payment or deposit of federal payroll taxes.
Attach photocopies of any tax retums filed during the reporting period.

Withheld
Beginning and/or Amount Cheek # or
Tax Accrued Paid Date Paid EFT
3,962 3,962 12/6 and 12/20 EFT
856 856 9112/6 and 1 EFT
856 856 12/6 and 12/20 EFT

Other:
Total Federal Taxes
Local

1

Sales

ersonal
Other:
Total State and Local 1,284 1,284

otal Taxes 6,958 6,958

 

SUMMARY OF UNPAID POST-PETITION DEBTS

Attach aged listing of accounts payable.

Number of Days Past Due
0-30 1-60 61-90 Over 91 Total
13,864 13,773 15,469 $1,959

   

Secured Debt/Adequate

fessional Fees
Due to Insiders

Other:
otal P Debts “ 13,864 13,773 15,469 8,854 51,959

Explain how and when the Debtor intends to pay any past due post-petition debts.

 

 

 

FORM MOR-4
2/2008
PAGE 13 OF 20
DLN: SW1907636302
—— en, Quarterly Recap for Monthly Filers ST-810
New York State and Local "Filing period . 7. ee,
Sales and Use Tax Web Filed Return PETE SES

Sales tax Identification number >} Ween 49

Legal name

You will be responsible for penalty and interest if
THE D & M CAPITAL GROUP, LLG your return Is not submitted by this date,
Mailing address

592 STH AVE FL5
NEW YORK,NY 10036-4707
US

   

Department of Taxation and Finance

      

YORK
STATE

 

 

 

 

 

 
 
   
 
  
   

 

Business information changes Final return L] Amended return [J

 
    
 
 
  
 
 

 

 

 

Has your responsible persons information changed? .........csssssseseses ; sis isn Sis Atovbe SHRED couse sabe vnaacie sae Yes [7] No
Has your business address or phone number(s) changed? . opunabades GEREDIAN 55 SMO saascoscgtacensBet glade dyaceazasezascevede Yes ["] No
Is the Income from this business being reported "under" the id : :

Enter the ID number of the entity reporting the income sddehRa nihil thubidaroreueveseie ouie< Yes No []
Summary of business activity
Gross sales (include all taxable and exempt sales but not sales tax) 0... cise LGU SE cs ssasssssssssssssesereseseseseeecccccecc 598,043.00
Total non-taxables sales ......... barge PV MEDD se yasdnnneapagn a ce aSN e ae  avsaasscxsccs scons eyeusveneasbseossoiasccancéstansié3heoiln's. 598,043.00
Taxable sales facilitated for marketplace:selléfs .............4... . ett 0.00

 

 

  
 

 

 

 

    

Main form 0.00

 

 

0.00

 

 

 

 

 

03012 (12/17) Page 1 of 3

Page of 14 of 20
Page 2 of 3

Sales and use taxes by jurisdiction

Sales tax
tD number

kz .}§#@©¥J|

Do you have anything to report on this form for this period? ..csccccssssrsoseseessesesssssessaceasesees

DNCD DOOD REO bed eenr een reneeenenn neat sssnenae sayees

 

Yes [[] Na

Quarterly Recap for Monthly Filers ST-810

 

Taxable sales and
services

 

Credits against
taxable sales and
services

 

Net taxable sales and
services

 

Purchases subject

to tax

 

Credits against
purchases subject to
tax

 

Net purchases
subject to tax

|

Tax
rate

| Sales & use tax
|

 

 

 

 

0.00

 

0.00

0.00

0.00

0.00

0.00

0.00

 

* Total tax due includes any over-collected amounts.

Total tax due from main form and schedules:*

 

0.00

 

 

Page 15 of 20

 
of 3of 3

Special taxes

Unclaimed credit

Credit for prepaid sales tax on cigarettes ........cccess. ‘

Co _—s | Quarterly Recap for Monthly Filers ST-810

 

 

Taxable | tay rate
receipts

 

 

 

 

 

Vendor collection credit

Vendor collection credit (can not exceed $200)

Advance payments

Transaction d

 

 

 

 

 

 

 

 

 

 

 

  
  
  

 

 

 

 

 

 

 

 

 

 

 

 

 

E Over Total Special taxes
Special taxes! collected due
Total special taxes: 0.00
Credit amount
Credit amount
0.00
Credit amount
0.00
pad ctadezoh 0.00
sibdnbaduanaaectaie 0.00
‘otal advance payments: 0.00
0.00
Total amount due: 0.00

 

 

 

 
 
 

 

Confirmation number

SW1907636302

 

Transaction date/time
12/17/2019 10:37PM

 
 
 
 

 
 
  

 

Tax professional 1D

 

Tax professional name

 
 
 
 
 

 

Submitter phone
(212)688-3088

 

Submitter e-ma

  
  

 

Submitted by
raphaela cola

 

 

  

 

 

 

Page 16 of 20
re The D&M Capital Group LLC

 

Debtor

CAPITAL ONE
INTEGRATED PENSION
IT TEC SOLUCTIONS INC
MALCA AMIT USA LLC
SNJ Insurance
ULTIMATE DIAMOND Co
TOTAL

Case No. 19-11711

Accounts Payable Aging

Re
Reporting Period: December 1 - December 31, 2019
ae hb eecen

 

 

Current 1-30 31-60 61-90 > 90 TOTAL

91.05 91.05
0.00 0.00 0.00 2,600.00 0.00 2,600.00
0.00 2,100.00 2,100.00 0.00 0.00 4,200.00
0.00 0.00 0.00 0.00 186.75 186.75
0.00 0.00 0.00 0.00 8,667.25 8,667.25
0.00 11,672.54 11,672.54 12,869.26 0.00 36,214.34
0.00 13,863.59 13,772.54 15,469.26 8,854.00 51,959.39

 

FORM Accounts payable
2/2008
PAGE 17 OF 20
In re The D&M Capital Group LLC Case No. 19-11711
Debtor Reporting Period: December 1 - December 31, 2019

 

ACCOUNTS RECEIVABLE RECONCILIATION AND AGING

Total Accounts Receivable at the 1 of the i 035
Plus: Amounts billed during the peri 37,643
Less: Amounts collected during the 31
Total Accounts Receivable at the end of the 104,707

0-30 old

31-60 old

61-90 old

91+ days old

Total Accounts Receivable 041,707

Less: Bad Debts (Amount considered uncollectible

Net Accounts Receivable 041,707

 

TAXES RECONCILIATION AND AGING

0 - 30 old
31-60 old
61-90 old

91+ old
Total Taxes
Total Accounts

 

FORM MOR-5
2/2008
PAGE 18 OF 20
In re The D&M Capital Group LLC Case No. 19-11711
Debtor Reporting Period: December 1 - December 31, 2019

 

PAYMENTS TO INSIDERS AND PROFESSIONALS

Of the total disbursements shown on the Cash Receipts and Disbursements Report (MOR-1) list the amount paid to insiders (as defined in
Section 101(31) (A)-(F) of the U.S. Bankruptcy Code) and to professionals. For payments to insiders, identify the type of compensation paid
(e.g. Salary, Bonus, Commissions, Insurance, Housing Allowance, Travel, Car Allowance, Etc.). Attach additional sheets if necessary.

NAME TYPE OF PAYMENT AMOUNT PAID AL PAID TO DA

MOTY SPECTOR SALARY 55,000 192,500
JONATHAN SPECTOR INSURANCE 1,139 5,679

TOTAL PAYMENTS TO

 

TOTAL INCURRED &
NAME PAYMENT AMOUNT APPROVED AMOUNT PAID TOTAL PAID TO UNPAID*

TROUTMAN SANDERS LLP 12/12/2019 250,000 250,000 250,000 212,799

RATTET PLLC 12/12/2019 27,500 27,500 27,500

  

TOTAL PAYMENTS TO 277,500 277,500
* INCLUDE ALL FEES INCURRED, BOTH APPROVED AND UNAPPROVED

 

POST-PETITION STATUS OF SECURED NOTES, LEASES PAYABLE
AND ADEQUATE PROTECTION PAYMENTS

MONTHLY PA AMOUNT PAID AL UNPAID POST:
DUE ‘ DURING MONTH PETITION

TOTAL PA

 

FORM MOR-6
2/2008
PAGE 19 of 20
In re The D&M Capital Group LLC

(a)

an

\o oO

10
11
12
13
14

15
16
17

18

Debtor

Case No. 19-11711

eS
Reporting Period: December 1 - December 31, 2019
ee Fe COPIED s

DEBTOR QUESTIONNAIRE

 

Must be completed each month. If the answer to any of the
questions is “Yes”, provide a detailed explanation of each item.
Attach additional sheets if necessary.

Yes

 

Have any assets been sold or transferred outside the normal course of
business this reporting period?

 

Have any funds been disbursed from any account other than a debtor in
possession account this reporting period?

 

Is the Debtor delinquent in the timely tiling of any post-petition tax
returns?

 

Are workers compensation, general hability or other necessary
insurance coverages expired or cancelled, or has the debtor received
notice of expiration or cancellation of such policies?

 

Is the Debtor delinquent in paymg any insurance premium payment?

 

Have any payments been made on pre-petition liabilities this reporting
period?

 

Are any post petition receivables (accounts, notes or loans) due from
related parties?

 

Are any post petition payroll taxes past due?

 

Are any post petition State or Federal income taxes past due?

 

Are any post petition real estate taxes past due?

P< ><

 

Are any other post petition taxes past due?

 

Have any pre-petition taxes been paid during this reporting period?

 

Are any amounts owed to post petition creditors delinquent?

X(A)

 

Are any wage payments past due?

 

Have any post petition loans been been received by the Debtor from any
party?

 

Is the Debtor delinquent in paying any U.S. Trustee fees?

 

Is the Debtor delinquent with any court ordered payments to attorneys
or other professionals?

 

Have the owners or shareholders received any compensation outside of

 

the normal course of business?

 

 

 

 

Past due post petition payables are expected to be paid in January 2020.

FORM MOR-7
2/2008
PAGE 20 of 20
